Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“emphasis device” in claim 8.
Claim 8 recite: “The method of claim 7, wherein the results displayed to the user in the display device include an emphasis device to emphasize the closest match color sample in the plurality of color samples.”
Herein, the emphasis device is a generic placeholder for means to “emphasize the closest match color sample”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 include claim term “emphasis device”. Claim 8 lacks further limitation regarding such “emphasis device” other than the functional term that such device is configured to “emphasize the closest match color sample…”,
Corresponding claim term is interpreted under 35 U.S.C. 112(f). Reviewing corresponding disclosure of pending application, the specification lacks description of structure of such “emphasis device”. It is unclear what constitute as the hardware device in “emphasis device” and it is unclear whether applicant intended the scope of emphasis device to include hardware structure. Claim 9 further state the emphasis device is “one of a color ring around the closest match color sample or a bulls eye around the closest match color sample” and limit the scope of emphasis device to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al, US 20150296189 A1 (hereinafter “Yu”), in view of Kono et al, 20040196371 A1 (hereinafter "Kono").
Regarding claims 1 and 2, Yu discloses a method comprising:
selecting a first color sample within a target area in a first object; selecting a second color sample within a target area in a second object (fig. 1-4, paragraphs 
with a processor (paragraph 59, processor), comparing the first color sample against the second color sample to determine a measure of color difference or a measure of color equivalence between the first color sample of the first object and the second color sample of the second object; and displaying the results of the comparing to a user in the display device (fig. 5, 6c, 6d, 6e, paragraphs 45-47, 54, 55, “A value 643 representing a similarity or difference between the first and second colors 641, 642 may be generated by the system”).
Yu does not disclose in particular that the first image of a first object is displayed in a display device; the second image of a second object is displayed in a display device; and wherein the display device is a part of a head-mounted display device. In other word, Yu specifically discloses that the compared color sample is displayed in the display device, and that the color sample may be scanned from target area of object, Yu only does not disclose that the image of target object is displayed in the device (for example, when color is being scanned), and that the display device is a part of a head-mounted display device.
However, the concept of capturing image of object and displaying object in head-mounted display device is known in the art, such as disclosed by Kono, which discloses a head mounted device with color image extraction unit and display wherein target object viewed by user (fig. 1, head mounted device, “image extraction device photographs a nearby object OB grasped by the cameraman P by means of the color video camera, extracts an image of the nearby object OB (object image) from the color moving image thus obtained, and causes the display unit 103 to display this object image as a moving image.”)
Examining references individually, Yu discloses selecting, and comparing color captured from object of interest (fig. 1-4, paragraphs 28-40 of Yu discloses a color sensing device 12 coupled to display device 18, the color sensing device comprising color sensor with photodiode that may be used to scan any object), but does not disclose that the object of interest is being displayed. Kono discloses capturing object of interest via a color camera, and displaying captured image of object of interest, but does not disclose selecting and comparing color (Kono, paragraph 27, 28, color video camera, paragraph 48, 50, displaying target object captured). Both Yu and Kono discloses the concept of allowing user to: focus on an object of interest and capturing (at least) color of the interested object. Yu contain a "base” process of scanning in color from target object and comparing of two selected color, Kono contain known device of head mounted display that captures color image of target object and display image of object in display; Yu’s known technique of extract and comparing color of selected object would have been recognized by one of skill in the art as applicable to the head mounted device of Kono, it would have been obvious for one of ordinary skill in the art to apply Yu’s known technique of extract and comparing color of user interested object to the known device of Kono which capture and display image of the same interested selecting a first color sample within a target area in a first image of a first object displayed in a display device; and selecting a second color sample within a target area in a second image of a second object displayed in the display device, wherein the display device is a part of a head-mounted display device. The combination achieve the predictable result of allowing user to compare selected colors from target objects while providing benefit of allowing user to view target object in device mounted to head and provide improved user experience. 
Regarding claim 3, Yu in view of Kono as made in combination in rejection of claim 1 discloses the method of claim 1, wherein the results displayed to the user in the display device include the first color sample and first color values associated with the first color sample; the second color sample and second color values associated with the second color sample; and difference color values to indicate the measure of color difference between the first color sample and the second color sample (see Yu, fig. 6e, displayed comparison result with color samples, color values, color differences (’DeltaE') and equivalence (‘Match’) value, paragraph 47, “a similarity or difference between the first and second colors may be represented with additional data in a number of forms which may in various embodiments be user-selectable”).
Yu in view of Kono only does not specifically disclose in Yu fig. 6e that first color name and second color name are also disclosed in comparison results.
However, Yu discloses the concept of displaying color names associated with color (fig. 6c, scanned color with color names, paragraph 45, “The identifiers may be 
It would have been obvious to one of ordinary skill in the art at time of filing to incorporate the concept of displaying color name of scanned color, such as disclosed by Yu, into the embodiment of Yu in view of Kono as made in rejection of claim 1, to further include displaying of color names of scanned color in comparison result, to constitute that first color name and second color name are also disclosed in comparison results, in order to achieve the benefit of providing user with clear identification of color and more informative display to the user. 
Regarding claim 4, Yu in view of Kono as made in combination in rejection of claim 1 discloses the method of claim 1, wherein the results displayed to the user in the display device include the first color sample and first color values associated with the first color sample; the second color sample and second color values associated with the second color sample; and equivalence color values to indicate the measure of color difference between the first color sample and the second color sample (see Yu, fig. 6e, displayed comparison result with color samples, color values, color differences (’DeltaE') and equivalence (‘Match’) value, paragraph 47, “a similarity or difference between the first and second colors may be represented with additional data in a number of forms which may in various embodiments be user-selectable”).
Yu in view of Kono only does not specifically disclose in Yu fig. 6e that first color name and second color name are also disclosed in comparison results.
displaying color names associated with color (fig. 6c, scanned color with color names, paragraph 45, “The identifiers may be associated with historical results associated with the user or predefined colors and associated characteristics for appropriate comparison with current observed results.”)
It would have been obvious to one of ordinary skill in the art at time of filing to incorporate the concept of displaying color name of scanned color, such as disclosed by Yu, into the embodiment of Yu in view of Kono as made in rejection of claim 1, to further include displaying of color names of scanned color in comparison result, to constitute that first color name and second color name are also disclosed in comparison results, in order to achieve the benefit of providing user with clear identification of color and more informative display to the user. 

Regarding claim 10, Yu discloses an apparatus comprising:
a display device displaying a color comparison results window including a first color sample within a target area of a first object, a second color sample within a target area of a second object, first and second color names associated with the first and second color samples, first and second color values associated with the first and second color samples, and difference color values to indicate the difference in color between the first color sample and the second color sample (fig. 1-4, paragraphs 28-40 of Yu discloses a color sensing device 12 coupled to display device 18, the color sensing device comprising color sensor with photodiode that may be used to scan any object, fig. 5, paragraph 53, wherein the color sensing may be used to scan color from any object, the color of object being extracted and 
Yu does not specifically disclose in Yu fig. 6e that first color name and second color name are also displayed in comparison results.
However, Yu discloses the concept of displaying color names associated with color (fig. 6c, scanned color with color names, paragraph 45, “The identifiers may be associated with historical results associated with the user or predefined colors and associated characteristics for appropriate comparison with current observed results.”)
It would have been obvious to one of ordinary skill in the art at time of filing to incorporate the concept of displaying color name of color, such as disclosed by Yu, into the color comparison result of Yu, to further include displaying of color name of color compared in display result, to constitute that first color name and second color name are also displayed in comparison results, in order to achieve the benefit of providing user with clear identification of color and more informative display to the user. 
Yu does not disclose in particular that the display device is a head-mounted display device.
However, the concept of capturing image of object and displaying object in head-mounted display device is known in the art, such as disclosed by Kono, which discloses a head mounted device with color image extraction unit and display wherein target 
Yu contain a "base” process of scanning in color from target object and comparing of two selected color, Kono contain known device of head mounted display that captures color image of target object and display object in display; Yu’s known technique of extract and comparing color of selected object would have recognized by one of skill in the art as applicable to the head mounted device of Kono to constitute an apparatus comprising a display device in a head-mounted display device displaying a color comparison results window including a first color sample within a target area of a first object, a second color sample within a target area of a second object, first and second color names associated with the first and second color samples, first and second color values associated with the first and second color samples, and difference color values to indicate the difference in color between the first color sample and the second color sample, in order to achieve the predictable result of allowing user to compare selected colors from target objects while providing benefit of allowing user to view target object in device mounted to head and provide improved user experience. Hence, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of filing. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yacoob et al., US 20130033590 A1 (hereinafter “Yacoob”), in view of Komiya et al., US 20060250668 A1 (hereinafter “Komiya”).
Regarding claim 5, Yacoob discloses a method comprising: 
selecting a first color sample under a target in a first image of a first object displayed in a display device (paragraph 6, the invention makes use of a camera feed (ex. one often found on smart devices such as mobile phones, tablets or any other device) to provide a real-time view of the calculated skin color and the best matching cosmetics product displayed alongside the camera feed, paragraph 10, FIG. 1a shows the live camera feed from an input device. The cross-hairs define the size and region of the target window. This variable-sized window can be identified by cross-hairs, a box, by any other geometric shape or means, or can be hidden from the user all-together. See fig. 1a, a first color from an image shown in display from camera feed is selected under crosshair, paragraph 11, FIG. 1b shows the calculated skin color within the target window of the camera feed); 
providing a plurality of color samples having a plurality of different colors as a selected set of colors (paragraph 12, FIG. 1c is a view of the palette of possible products. There can be many embodiments. This one displays the range of all possible product colors with the one that is nearest to the current skin color being highlighted. Other embodiments could show the product names, model numbers, labels, images or any other meaningful identifiers, herein the plurality of colors of the product set provided is the selected set of colors); 
with a processor, comparing color of the first color sample against the plurality of different colors of the selected set of colors to determine a closest match color sample of color in the selected set of colors and measure a color difference between the color of the first color sample and the color of the closest match color sample (paragraph 8, formula for calculating color distance between each product color and the claimed first color, the product color with minimum Euclidean distance to the skin color, i.e. claimed first color, as the closest match, is determined, paragraph 13, result of calculation is displayed as product with closest color to selected skin color, as the calculation is automatically performed by the displayed device with display, it is required that there is a processor capable to perform the aforementioned calculation; and 
displaying the results of the color comparison to a user in the display device (paragraph 13, FIG. 1d shows the closest product to the calculated skin color and can also display the product name, model number, label, image or any other meaningful identifier, in fig. 1d, the closest product color is shown in figure and displayed on display).
While disclosing providing a plurality of colors for comparison, Yacoob only does not specifically disclose the action of selecting a plurality of color for comparison. 
In similar filed of endeavor of comparing a photographed first color against a plurality of colors to determine closest match, Komiya discloses comparing color of a first color sample against plurality of colors of a selected color set (paragraph 36, “The color chart processing apparatus of FIG. 1 determines which color of a predetermined color chart the color of a subject 1 corresponds to, and outputs a color chart ID such as the plurality of colors of color set used for comparison may be selected by a color chart determiner based on lighting condition (paragraphs 38, 39, “A color chart determiner 3 receives the subject signal from the color detector 2 and the color chart spectral data from the color chart spectrum database 4. The color chart determiner 3 also receives determination illumination light information as information of illumination light for use in color chart determination. The color chart determiner 3 calculates spectrum information of each color in the specified color chart based on the determination illumination light information and the color chart spectral data. The color chart determiner 3 determines which color of the color chart the color of the subject 1 corresponds to by comparing the calculated spectral information of each color in the color chart with spectral information contained in the subject signal, and then outputs a color chart ID of the corresponding color.”)
Both Yacoob and Komiya discloses devices for comparing a first color sample against a plurality of colors to determine closest match, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of allowing selection of the plurality of colors of color set used for comparison, such as disclosed by selecting a plurality of color samples having a plurality of different colors as a selected set of colors, the result would have been predictable and would allow selection of plurality of colors for comparison to increase system versatility to accommodate for different usage scenarios. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yacoob in view of Komiya, as applied in claim 5 above, and in further view of Kono.
Regarding claim 6, Yacoob in view of Komiya discloses the method of claim 5. Yacook in view of Komiya does not disclose in particular wherein the display device is a part of a head-mounted display device.
However, the concept of capturing image of object and displaying object in head-mounted display device is known in the art, such as disclosed by Kono, which discloses a head mounted device with color image extraction unit and display wherein target object viewed by user (fig. 1, head mounted device, “image extraction device photographs a nearby object OB grasped by the cameraman P by means of the color video camera, extracts an image of the nearby object OB (object image) from the color moving image thus obtained, and causes the display unit 103 to display this object image as a moving image.”)
Both Yacoob in view of Komiya and Kono are related to the concept of allowing user to capture interested object with camera. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept allowing user to utilize head mounted display device to capture and view interested object, such as disclosed by Kono, into the device of allowing user to selected and compare colors from wherein the display device is a part of a head-mounted display device, the result would have been predictable and would provide the advantage of equipping user of HMD device with additional functionality of allowing user to comparing different color of interested objects. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yacoob in view of Komiya, as applied in claim 5 above, and in further view of Masuda et al., US 20050110797 A1 (hereinafter “Masuda”).
Regarding claim 7, Yacoob in view of Komiya discloses the method of claim 5, 
wherein the results displayed to the user in the display device include the first color sample (Yacoob, fig. 1b, paragraph 11, displaying on the display the first color sample used for comparison), the plurality of color samples including the closest match color sample (Yacoob, fig. 1c, 1d, paragraphs 12, 13, the plurality of colors and the closest color of matching product from the plurality of color is highlighted and shown on display), wherein the closest match color sample is calculated via calculating difference in RGB color values (paragraph 8, formula for calculating color distances in RGB, i.e. red, green and blue color components, p=mini=0 n{√{square root over ((r s −r pi)2+(g s −g pi)2+(b s −b pi)2)}{square root over ((r s −r pi)2+(g s −g pi)2+(b s −b pi)2)}{square root over ((r s −r pi)2+(g s −g pi)2+(b s −b pi)2)}}).
Yacoob in view of Komiya does not disclose in particular displaying result include color names and RGB color values of the colors, that is, displaying a first color name and first color values associated with the first color sample; a second color name and second RGB color values associated with the closest match color sample; and difference RGB color values to indicate the difference in color between the first color sample and the closest match color sample.
However, the concept of displaying color names and difference in RGB color values in color comparison result is known in the art, such as disclosed by Masuda, which discloses a method to compare colors via computing device to find closest matching color paint from a plurality of colors to a color sample via comparing RGB values and differences (see fig. 1, process to read color from image picture and to search for closest matching color paint, paragraphs 39-43, method of acquiring RGB values of specific region having specific colors from input image, “It is possible to read numerical values of RGB values by decimal notation of 0-255 or hexadecimal notation of 00-FF. When RGB values of a paint color stored in a color library to be described later shown by decimal notation, it is preferable to read the color information on a specific region through decimal notation.”, paragraphs 48-62, process of obtaining RGB values of plurality colors in color library of paint colors and comparing RGB values difference to obtain closest match, “the distance between the RGB values of the specific region in the computer graphics picture and the RGB values of the paint color is .DELTA.RGB=sqrt(.DELTA.R{circumflex over ( )}2+.DELTA.G{circumflex over ( )}2+.DELTA.B{circumflex over ( )}2) when assuming RGB values as Ri, Gi, Bi (i=image) and Rm, Gm, Bm (m=measure). In this case, .DELTA.R=Ri-Rm, .DELTA.G=Gi-Gm, and .DELTA.B=Bi-Bm are shown. The distance .DELTA.RGB is hereafter referred to as "RGB color difference".”) wherein it is taught color names, RGB values, and RGB value difference may be displayed (paragraph 63, “it is possible to display not only 
It would have been obvious to one of ordinary skill in the art at time of filing to incorporate the concept of displaying color name, RGB values, and RGB color difference for colors in comparison operation, such as disclosed by Masuda, into the method of comparing colors as disclosed by Yacoob in view of Komiya, such that color names and RGB values for the first color and the closest matching samples of Yacoob in view of Komiya, as well as the comparison result color difference is displayed, the result would have been predictable and would result in displaying a first color name and first color values associated with the first color sample; a second color name and second RGB color values associated with the closest match color sample; and difference RGB color values to indicate the difference in color between the first color sample and the closest match color sample,  of color, such as disclosed by Yu, into the embodiment of Yu in view of Kono as made in rejection of claim 1, to further include displaying of color name of color compared in display result, to constitute that first color name and second color name are also disclosed in comparison results, in order to achieve the benefit of providing user with clear identification of color and more informative display to the user. 
Regarding claim 8, Yacoob in view of Komiya and Masuda discloses the method of claim 7, wherein the results displayed to the user in the display device include an emphasis device to emphasize the closest match color sample in the plurality of color samples (Yu, paragraph 12, “This one displays the range of all .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yacoob in view of Komiya and Masuda, as applied in claims 7 and 8 above, and in further view of Osumi et al., US 20070024877 A1 (hereinafter “Osumi”).
Regarding claim 9, Yacoob in view of Komiya and Masuda discloses the method of claim 8.
Yacoob in view of Komiya and Masuda further discloses wherein the results displayed to the user in the display device include an emphasis device to emphasize the closest match color sample in the plurality of color samples (Yu, paragraph 12, “This one displays the range of all possible product colors with the one that is nearest to the current skin color being highlighted”).
Yacoob in view of Komiya and Masuda does not discloses wherein the emphasis device is one of a color ring around the closest match color sample or a bulls eye around the closest match color sample. That is, while displaying emphasizing the closest color via highlighting it, Yacoob in view of Komia and Masuda does not disclose in particular the highlighting is instead marked via a color ring or bulls eye.
In similar field of endeavor of marking color, Osumi discloses that color of interest may be marked via a cross hair (i.e. bulls eye or center of target) on display (paragraph 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of marking color of interest via bulls eye instead of highlight, such as disclosed by Osumi, into the method of Yacoob in view of Komiya and Masuda, such that the closest color sample of Yacoob in view of Komiya and Masuda is marked with bulls eye instead of highlighting, to constitute wherein the emphasis device is one of a color ring around the closest match color sample or a bulls eye around the closest match color sample, such is replacement of a known element with another known element to yield predictable result, the predictable result of marking closest color among plurality of colors would have been the same. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kono, as applied in rejection of claims above, and in further view of English et al., US 20140225814 A1 (hereinafter “English”) and Tsunoda, US 20160277656 A1 (hereinafter “Tsunoda”).
Regarding claims 11-13, Yu in view of Kono discloses the apparatus of claim 10.
The combination of Yu in view of Kono discloses that user may target displayed object in head-mounted display device to scan in color to be analyzed (see analysis made in rejection of claim 10).
Yu in view of Kono does not disclose in particular:
 displays a first color selection window including a target, the first object under the target, and user interface text informing the user regarding the selection of the first color sample within the target area of the first object (claim 11);
wherein the display device in the head-mounted display device further displays a second color selection window including the target, the second object under the target, and user interface text informing the user regarding the selection of the second color sample within the target area of the second object (claim 12), and
wherein the target is a sight of a bulls-eye or a cross-hair (claim 13).
In similar field of endeavor of head-mounted device, English discloses the concept of displaying cross-hair in head mounted device, and enabling user to view object through head-mounted device and select target object with cross-hair displayed (paragraph 64, “in the center of the field of view is a `cross hairs` reticle acting as a visual guide for the user, then when the user moves the HMD to align the cross-hairs on the display to one of the icons, and holds the reticle at that spot for some amount of time (e.g., 1 second), additional information about that specific peak may be displayed.  For example, a label 901 may be displayed including information and metadata about Marker C, or an application menu 902 presenting options for choosing information, directions, current weather may be provided.  In some embodiments, alternative or in addition to displaying additional information of the geo-located objects, commands may be sent in response to selection of a geo-located object by the user.”).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the using of cross-hair target in head-mounted device to allow color selection windows for the first color and the second color respectively, the color selection windows including the target, wherein the target is a sight of bulls-eye for a cross-hair, for the benefit of improved selection accuracy while achieving the predictable result of allowing user to select object to perform color comparison.
Yu in view of Kono and English does not disclose in particular wherein the display device further displays: “a first color selection window including a target, the first object under the target, and user interface text informing the user regarding the selection of the first color sample within the target area of the first object;” and “a second color selection window including the target, the second object under the target, and user interface text informing the user regarding the selection of the second color sample within the target area of the second object.”  Yu in view of Kono and English does disclose the ‘object under the target’, that is, aligning objected to be selected with the cross-hair, i.e. ‘target’ (see analysis of combination of Yu, Kono and English above), Yu in view of Kono and English only does not disclose in particular “user interface text informing the user regarding the selection of the first color sample within the target area of the first object”, and “user interface text informing the user regarding the selection of the second color sample within the target area of the second object.” That is, Yu in view of Kono and English does not disclose the concept of: providing indication to user to prompt user to select desired target. 
The concept of prompting user to instruct user to select desired target, however, is known in the art, such as disclosed by Tsunoda, which discloses displaying text in window prompting user to selected desired target color (paragraph 101, message on color selection window 106 may prompt a user to select the main color of a subject).
It would have been obvious to one of ordinary skill in the art at the time filing to incorporate the concept of prompting user to instruct user to select desired target, such as disclosed by Tsunoda, into the device of Yu in view of Kono and English, such that the user is prompted in selection window with text that instruct user to select the desired target (in Yu's case, the target being color sample from target object to be analyzed), to constitute “a first color selection window including a target, the first object under the target, and user interface text informing the user regarding the selection of the first color sample within the target area of the first object;” and “a second color selection window including the target, the second object under the target, and user interface text informing the user regarding the selection of the second color sample within the target area of the second object”, in order to provide the benefit of clear user feedback and improved user experience, while achieving the predictable result of allowing user to perform comparison of selected colors. 

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kono, English and Tsunoda, as applied in rejection of claims above, and in further view of Chen et al, US 20120063652 A1 (hereinafter “Chen”).
Regarding claim 14, Yu in view of Kono, English and Tsunoda discloses the apparatus of claim 12.
the first object is a reagent dipstick, and the second object is reference color chart.
However, examiner submit that the technique of selecting objects for color comparison as disclosed by Yu in view of Kono, English, and Tsunoda may be applied to any color object user desires to compare.
Furthermore, it is known in the art that color of reagent dipstick may be compared with reference color chart to perform diagnosis, such as taught by Chen (fig. 3a, paragraphs 3-5, comparing color of reagent dipstick to reference color to perform diagnosis).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the technique of color comparison device as disclosed in Yu in view of Kono, English, and Tsunoda, into the reagent dipstick and reference color of Teco, to constitute wherein the first object is a reagent dipstick, and the second object is reference color chart, in order to achieve the predictable result of performing color analysis to perform diagnosis for patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694     


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694